Citation Nr: 9910139	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  95-18 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Jack Beery


WITNESSES AT HEARING ON APPEAL

Appellant and his stepson


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The Board remanded this case to the RO 
for further development in March 1997.  Having complied with 
the instructions on REMAND, the RO returned the case to the 
Board for further appellate review.


FINDINGS OF FACT

1.  By unappealed decision dated March 1950, the RO continued 
the denial of the veteran's claim of entitlement to service 
connection for a low back disability.

2.  The evidence associated with the claims file subsequent 
to the March 1950 denial does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered to 
decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1950 decision denying entitlement to 
service connection for a low back disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

2.  The evidence received since the March 1950 rating 
decision is not new and material, and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a low back disability have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
a low back disability was previously considered and denied by 
the RO.  Initially, a July 1947 rating decision denied 
service connection for acute sciatic neuritis and 
intervertebral disc injury, finding that the disability was 
not incurred in or aggravated by active service in World War 
II.  This denial was continued and confirmed by subsequent 
rating decisions in August 1947, May 1949, July 1949, and 
March 1950.  The veteran was notified of the March 1950 
decision and provided with his appellate rights that same 
month, but he did not appeal the decision.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the RO's determination in order to initiate an appeal of the 
decision.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If no 
NOD is filed within the prescribed period, the determination 
becomes final.  38 U.S.C.A. § 7105(c) (West 1991).  As the 
veteran in this case did not file an NOD to the RO's March 
1950 determination, that determination is final.  Id; 
38 C.F.R. §§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. § 7105(a) 
(West 1991), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998); Suttmann v. Brown, 5 Vet.App. 
127, 135 (1993).  New evidence, submitted to reopen a claim, 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet.App. 523, 528-29 (1994).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in conjunction with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1998); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  This standard 
represents a liberalization of the definition of material 
evidence and permits a finding of materiality even where the 
evidence would not establish a well-grounded claim.  See 
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999); 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999).

The relevant evidence that was of record at the time of the 
RO's March 1950 denial included the veteran's service medical 
records; April 1946 and April to June 1947 VA Hospital 
records; July 1947 lay statements; a June 1949 VA 
examination; and three affidavits received in March 1950.

The service medical records, including the separation 
examination, disclose no history of back disability or 
injury.  The April 1946 hospital records contain no objective 
findings other than slight tenderness over the lumbosacral 
muscles and pain on full extension and flexion of the back.  
The x-ray report of the lumbar spine showed no evidence of 
injury or arthritis.  The April to June 1947 hospital records 
indicate that the veteran complained of a backache of three 
weeks duration.  The x-ray report showed minimal hypertrophic 
osteoarthritis changes in the lumbar vertebrae.  The veteran 
was diagnosed with acute sciatic neuritis and intervertebral 
disc injury.

In the lay statements and affidavits from the veteran's 
fellow soldiers, they indicated that they remembered that the 
veteran had back problems in New Guinea and the South Sea 
Islands and that it limited his activities in service.  At 
the June 1949 VA examination, x-rays showed slight sinistro-
scoliosis of the middle lumbar spine, minor osteoarthritis in 
the lower lumbar spine and first sacral segment, and slight 
narrowing of the joint space between L4 and L5.  The 
diagnosis was ruptured intervertebral disc with left sciatic 
neuritis.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's March 1950 
denial consists of several lay statements from the veteran's 
stepson and representative, Jack Beery; a September 1994 
letter from Robert C. Prophater, M.D.; several letters from 
the veteran; and a January 1999 Board hearing transcript.

The veteran's stepson and representative stated that the 
veteran had injured his back at Luzon during the invasion of 
the Philippines.  In his letters, the veteran stated that he 
was injured in October 1944 during the invasion of the 
Philippines and that he was treated at a field hospital in 
Luzon.  The letter from Dr. Prophater identifies one of the 
veteran's diagnoses as lumbar spinal stenosis.  He relates 
that the veteran told him that he injured his back on D-Day 
during the invasion of the Philippines and that he was 
treated at a field hospital and then returned to duty.  Dr. 
Prophater opined that the veteran's back condition was 
severely debilitating but did not comment upon its 
relationship to service.

At the hearing before the Board, the veteran reiterated that 
his back was injured during the invasion of Luzon when he 
dove for cover to avoid being fired upon.  He claimed that he 
was transported on a cot to a field hospital and treated for 
approximately two days before returning to duty.  He said 
that his back continued to hurt following this incident but 
that he did not seek medical care.  He did seek medical 
treatment a few months following service but no doctor 
attributed his back condition to service.  The veteran's 
stepson and representative testified that the veteran had 
told him this account of the injury many years ago and that 
he believed that the military had not recorded the incident.

The Board observes that the veteran has provided different 
accounts of the incurrence of his back disability.  During 
the period before March 1950, the veteran stated that he 
incurred a back injury at Camp Roberts in July 1943 and 
received subsequent treatment at Atape, New Guinea in 
February and March 1944.  The RO searched records for the 
relevant time period but all results were negative.  During 
the VA hospitalization in 1946, the veteran complained of 
dull aches across his lower back which began in April 1944.  
During the VA hospitalization in 1947, the veteran reported 
the onset of a backache three weeks prior to admission.  At 
the 1949 VA examination, the veteran reported awakening with 
a stiff back in July 1944 while in the Philippines.  He 
stated that he received outpatient care three times and no 
further treatment in service.  He also reported the onset of 
acute back pain subsequent to lifting a package at his 
civilian employment in April 1947.  At no time did he mention 
an injury related to combat.

Thereafter, subsequent to his recent claim in September 1994, 
the veteran has reported that he injured his back during the 
"D-Day" invasion of Luzon in October 1944.  In a 
supplemental statement of the case, the RO noted that the 
American forces did not land on Luzon until January 1945.  
However, the RO did attempt to substantiate the veteran's 
allegations with a search of morning reports but could not 
confirm that the veteran had been injured.  The Board notes, 
that in establishing service connection for combat veterans, 
notwithstanding the absence of a record of an in-service 
injury, lay or other evidence may be acceptable as sufficient 
proof of service connection if such evidence is consistent 
with the circumstances, conditions, or hardships of service.  
38 U.S.C.A. § 1154(b) (West 1991).  Therefore, the Board will 
grant the benefit of the doubt to the veteran and concede 
that he incurred some form of back injury in service.

However, the Board finds that none of the evidence presented 
subsequent to the RO's March 1950 denial bears substantially 
and directly upon the specific matter under consideration, 
that is, whether any current back disability is related to 
service.  No competent medical evidence establishes a nexus 
or relationship between the veteran's back injury in service 
and his present back disability.  The VA hospitalizations 
following service were for malaria and for a back injury 
apparently incurred during the veteran's civilian employment.  
On the contrary, the veteran was diagnosed with lumbar 
stenosis in 1994.  The record contains no medical evidence of 
low back treatment for the nearly 50 years intervening 
between the post-service hospitalizations and the 1994 letter 
from Dr. Prophater.  The Board cannot rely solely on the 
veteran's own statements because evidence of a medical nexus 
cannot be established by lay testimony.  Brewer v. West, 11 
Vet.App. 228, 234 (1998); Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

In conclusion, the Board finds that, inasmuch as no new and 
material evidence has been presented linking the current 
disability with the veteran's period of active service, the 
RO's March 1950 decision remains final.  Accordingly, the 
benefit sought on appeal must be denied.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a low back 
disability, the appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

